Title: Memo re Naval Forces, 19 December 1806
From: Jefferson, Thomas
To: 


                        
                            
                                19 December 1806
                            
                        
                        Resolved that the President of the US. ought to be authorised, by law to employ the armed vessels of the US.
                            which may be in commission, for restraining as well the irregularities & oppressions of our commerce, not amounting to
                            Piracy, as those of that degree, which shall be committed by private armed vessels within the gulfstream, in the gulf
                            itself, or among the islands bordering thereon, & that a bill be brought in for that purpose.
                        1. Resolved by the Senate & H. of R. of the U.S. of A. that the indemnities for which Spain is answerable
                            to citizens of the US. for spoliations & wrongs committed in violation of the law of Nations or of treaty, are objects
                            too just & important not to be pursued to effect by the US.
                        2 Resolved that no armed men, subjects of any foreign power, ought to be permitted to enter or remain, nor
                            any authority but of the US. to be exercised within the former colony or province of Louisiana, in the extent in which it was
                            delivered by Spain under the treaty of St. Ildefonso.
                        3. Resolved that as to the residue of the said former colony or province of Louisiana and provisions necessary
                            to avoid future calumnies & controversies, an equitable adjustment is
                            most reasonable & desirable.
                    